IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: NOMINATION PETITION OF         : No. 225 EAL 2015
DENNIS LEE AS DEMOCRATIC              :
CANDIDATE FOR OFFICE OF CITY          :
COMMISSIONER                          : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
PETITION OF: DENNIS LEE               :


                                   ORDER


PER CURIAM

     AND NOW, this 8th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.